FILED

UNITED STATES DISTRICT COURT W2hcc 17 Pi 2:50
MIDDLE DISTRICT OF FLORIDA

CLERK, UNS Mi Moy Oot 7

TAMPA DIVISION MIDDLE CSTRISS cLORIDS
TANS rh, FLO” ‘DA
UNITED STATES OF AMERICA
v. CASE NO. ¥1 24 ©7193 vac -AAS

OMAR AMBUILA

 

The Motion to Seal Indictment and Related D Documents filed by the
United States is hereby GRANTED, and the Clerk of Court is so directed.

The Clerk is further directed to seal the Indictment in this cause except
when necessary to provide certified copies of the Indictment to the Money
Laundering and Asset Recovery Section of the U.S. Department of Justice
Criminal Division.

It is further ordered that upon verbal request from the government that
the United States Marshals Service is to release a certified copy of the arrest
warrant to HSI Special Agent Kelly Hite or other appropriate law
enforcement, as well as Deputy Chief J oseph Palazzo: of the Money

7

a ths sls artment of Justice

   

Laundering and Asset Recgvei KS
Criminal Division a) aeder of the Court. It is further ordered
that the United States Marshals Service or other appropriate law enforcement
agency may enter the arrest warrant into the National Crime Information

4
Center (NCIC) database or other appropriate law enforcement database
without further order of the Court.

It is further ordered that the United States may disclose the existence of
the Indictment in any search and seizure warrants to be executed in
conjunction with the arrest of the defendant.

The Clerk is further ordered to unseal all documents relating to the
Indictment without any further Order of the Court when any named
defendant is taken into custody.

DONE AND ORDERED at Tampa, Florida, this SFT day of

March, 2021.

United States Magistrate Judge
